Citation Nr: 0911194	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-06 449A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for sebhorrheic 
dermatitis.

2.  Entitlement to an initial evaluation in excess of 
30 percent for hidradenitis suppurativa.

3.  Entitlement to an initial evaluation in excess of 
30 percent for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
August 1972 and from November 1980 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On February 18, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by her authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant, through her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


